Citation Nr: 0305154	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  03-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for ulcer.

3.  Entitlement to service connection for hernia.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from February to October 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Columbia, South 
Carolina, Regional Office (RO).


REMAND

In his January 2003 Substantive Appeal, VA Form 9, the 
veteran asserted his right to testify at a hearing convened 
by a member of the Board.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.700 (2002).  For reasons not apparent in the 
record, he has not been accorded that right and has not 
withdrawn his hearing request.  See 38 C.F.R. § 20.702(e) 
(2002).  Hence, further development is in order.

Accordingly, this case is remanded to the RO for the 
following:

The RO should enter the case on the 
docket of travel Board hearings and, when 
appropriate, notify the veteran of the 
time, date, and place of hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


